Citation Nr: 0523185	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  04-09 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chloracne, claimed as due to Agent Orange 
exposure during service.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for neurodermatitis.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a nervous condition, to include post-traumatic 
stress disorder (PTSD).

(The claim of entitlement to vocational rehabilitation 
benefits pursuant to the provisions of Chapter 31 of Title 
38, United States Code, will be addressed in a separate 
decision.)  



WITNESSES AT HEARING ON APPEAL

Appellant and S.B., Esq.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1970.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) St. Louis, Missouri, 
Regional Office (RO), which denied the veteran's application 
to reopen his previously denied claims of entitlement to 
service connection for chloracne, claimed as due to Agent 
Orange exposure during service, neurodermatitis, and a 
nervous condition, to include PTSD.

The veteran provided testimony at a hearing that was chaired 
by the undersigned at the RO in March 2005.  A transcript of 
that hearing has been made part of the record.  The Board 
notes that S.B., an acquaintance of the veteran who 
identified himself as an attorney, briefly assisted the 
veteran in presenting his case during that hearing.  However, 
the veteran has not authorized S.B. to be his representative 
before VA.  38 C.F.R. § 20.603(a) (2004), notwithstanding 
having been advised of his right to be represented (see cover 
letter to statement of the case issued on March 11, 2004, and 
letter informing the veteran of the scheduled Travel Board 
hearing, dated on February 18, 2005), the Board deems the 
veteran to be unrepresented in this appeal.

The record also shows that, having received from the veteran 
a timely notice of disagreement with a February 2004 denial 
of his claims for service connection for decayed teeth and 
root disease (claimed as a dental condition), infected hair 
follicles, multiple myeloma, soft tissue sarcoma, porphyria 
cutanea tarda, and peripheral neuropathy of the upper and 
lower extremities, the RO issued a statement of the case for 
these issues in January 2005.  Because there is no evidence 
in the claims files of the veteran having perfected the 
appeal of these claims, and neither claim has been certified 
for appellate review and the Board will accordingly not be 
addressing them at this time.

Finally, the Board notes that, at the March 2005 hearing, the 
veteran appeared to be raising a new issue, by claiming that 
the total rating that the RO assigned in February 2004 for 
his service-connected residuals of prostate cancer should be 
permanent, rather than temporary.  The February 2004 rating 
decision indeed indicates that there would be a "future 
exam" of the veteran for this condition, in September 2004.)  
This matter is referred to the RO for appropriate action.

This appeal is being REMANDED at this time to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The record shows that the veteran was awarded Social Security 
Administration (SSA) disability benefits in August 1987, and 
that, as recently as April 1999, and January 2002, he was 
still receiving those benefits.  The record only contains an 
award letter dated in August 1987.  The actual decision by 
the SSA, and the medical records on which that decision was 
based, are not of record.  Before undertaking appellate 
review of the case, VA has a duty to acquire copies of both 
the SSA decision and the supporting medical records pertinent 
to such a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 
(2000); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).

Accordingly, this case is remanded for the following:

1.  The RO/AMC should secure, and 
associate with the claims folder, copies 
of the SSA decision issued in August 
1987, and its supporting medical records. 

2.  Thereafter, the RO/AMC should re-
adjudicate the veteran's claims.  If 
either of the benefits sought on appeal 
remains denied at least in part, the 
RO/AMC should issue a supplemental 
statement of the case (SSOC), giving the 
veteran sufficient time to respond.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

